PER CURIAM.
Mark Weems appeals the district court’s1 adverse judgment entered after trial on his Family Medical Leave Act and Americans with Disabilities Act claims, but he did not furnish a trial transcript. See Fed. R.App. P. 10(b)(l)-(2) (appellant’s duty to order transcript). Weems complains about issues that are unreviewable without a transcript. See Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam) (appellant’s failure to provide complete transcript makes it impossible to review sufficiency of evidence presented at trial), cert. *269denied, 484 U.S. 1071, 108 S.Ct. 1041, 98 L.Ed.2d 1004 (1988).
Because there are no grounds presented for reversal, we affirm. See 8th Cir. R. 47B.

. The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas.